              Case 2:20-mc-00071-RSL Document 2 Filed 08/19/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6   _______________________________________
                                            )
 7   UNITED STATES OF AMERICA,              )                Case No. MC20-0071RSL
                                            )
 8                         Plaintiffs,      )
                v.                          )
 9                                          )                ORDER TO ISSUE WRIT OF
     DEMECO MARTINEZ DUGGINS,               )                CONTINUING GARNISHMENT
10                                          )
                           Defendant,       )
11              v.                          )
                                            )
12   GASCOIGNE LUMBER CO.,                  )
                                            )
13                         Garnishee.       )
     _______________________________________)
14
15          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
16   Garnishment” for property in which the defendant/judgment debtor, Demeco Martinez Duggins,
17   has a substantial nonexempt interest and which may be in the possession, custody, or control of
18   the garnishee, Gascoigne Lumber C4. The Court having reviewed the record in this matter,
19   hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-
20   4) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-5) submitted by plaintiff’s counsel
21   on August 17, 2020. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
22   defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
23   instructions.
24
            Dated this 19th day of August, 2020.
25                                             A
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
